THOMAS F. PRISBY, CHAIRMAN CFS Bancorp, Inc. 707 Ridge Road Munster, Indiana 46321 July 26, 2007 FOR IMMEDIATE RELEASE CONTACT:Thomas F. Prisby, Chairman of the Board and Chief Executive Officer 219-836-5500 CFS Bancorp, Inc. Announces Improved Second Quarter 2007 Financial Results MUNSTER, IN – July 26, 2007 – CFS Bancorp, Inc. (NASDAQ: CITZ) (the Company), the parent of Citizens Financial Bank (the Bank), today reported a 74% increase in its net income to $2.3 million for the second quarter of 2007 from $1.3 million for the first quarter of 2007, an increase of 41% when compared to $1.6 million for the second quarter of 2006.Diluted earnings per share increased 75% to $0.21 for the second quarter of 2007 from $0.12 per diluted share for the first quarter of 2007 and increased 50% from $0.14 per diluted share for the second quarter of 2006. The Company’s net income for the six months ended June 30, 2007 increased 23% to $3.6 million from $2.9 million for the 2006 period.Diluted earnings per share increased 32% to $0.33 for the six months ended June 30, 2007 from $0.25 for the 2006 period. Highlights for the quarter include: · net interest margin expanded to 3.01% · core efficiency ratio improved to 64% · loan balances stabilized through increased fundings and slower loan repayments · $35.0 million of maturing Federal Home Loan Bank debt was repaid · 173,788 shares of common stock were repurchased · the number of FTEs was reduced by 11% from December 2006 Chairman’s Comments “This quarter has been excellent in executing our financial objectives in the current operating environment.The strategic initiatives related to controlling costs that we completed during the first quarter of 2007 have had a positive effect on our second quarter earnings and efficiency ratio,” said Thomas F. Prisby, Chairman and CEO.“While many of our peers continue to see margin compression, we are pleased that our net interest margin continues to expand.” Mr. Prisby continued, “Although the competition for commercial loans and commercial lenders remains strong in our markets, our year to date loan fundings and purchases exceed $180.0 million, an increase of over 6% from fundings during the comparable 2006 period.We continue to focus on asset quality as stagnant housing sales continue to impact residential construction and land development loans.As we aggressively manage this portfolio, efforts are being directed to other more stable segments of the market.” CFS Bancorp, Inc. - Page 2 of 11 Net Interest Income The Company’s net interest margin increased eight basis points, or 2.7%, to 3.01% for the second quarter of 2007 from 2.93% for the first quarter of 2007 and the second quarter of 2006.The Company’s net interest income increased $114,000, or 1.3%, to $8.6 million for the second quarter of 2007 from $8.5 million for the first quarter of 2007 and decreased $94,000, or 1.1%, from $8.7 million for the second quarter of 2006. Interest income was $18.5 million for the second quarter of 2007 compared to $18.7 million for the first quarter of 2007 and $19.0 million for the second quarter of 2006.Interest income for the second quarter of 2007 was positively impacted by higher rates earned on interest-earning assets which were partially offset by decreases in the average balances of interest-earning assets.The increases in rates earned were primarily a result of the reinvestment of loan and securities repayments into additional securities yielding higher interest rates. Interest expense totaled $9.8 million for the second quarter of 2007 compared to $10.1 million for the first quarter of 2007 and $10.2 million for the second quarter of 2006.Interest expense decreased $281,000, or 2.8%, from the first quarter of 2007 primarily due to a $206,000 decrease in borrowing costs.Interest expense decreased $384,000, or 3.8%, from the second quarter of 2006 as a result of decreased borrowing costs which were partially offset by increased market rates paid on money market accounts and certificates of deposit. The Company’s cost of borrowings was relatively stable at 6.73% for the second quarter of 2007 compared to 6.71% for the first quarter of 2007 and decreased from 7.76% for the second quarter of 2006.The decrease from the second quarter of 2006 was primarily the result of lower average balances of the Company’s Federal Home Loan Bank (FHLB) debt and decreases in the amortization of the deferred premium that is included in the Company’s total interest expense on borrowings.The premium amortization adversely impacted the Company’s net interest margin by 44 basis points, 47 basis points and 86 basis points, respectively, for the second quarter of 2007, the first quarter of 2007 and the second quarter of 2006.The Company’s interest expense on borrowings is detailed in the tables below for the periods indicated. Change from Three Months Ended June 30, 2006 June 30, March 31, June 30, to June 30, 2007 2007 2007 2006 $ % (Dollars in thousands) Interest expense on short-term borrowings at contractual rates $ 197 $ 258 $ 92 $ 105 NM Interest expense on FHLB borrowings at contractual rates 1,754 1,823 2,574 (820 ) (31.9 )% Amortization of deferred premium 1,276 1,352 2,555 (1,279 ) (50.1 ) Total interest expense on borrowings $ 3,227 $ 3,433 $ 5,221 $ (1,994 ) (38.2 ) CFS Bancorp, Inc. - Page 3 of 11 Six Months Ended June 30, 2007 2006 $ change % change (Dollars in thousands) Interest expense on short-term borrowings at contractual rates $ 455 $ 130 $ 325 NM Interest expense on FHLB borrowings at contractual rates 3,578 5,141 (1,563 ) (30.4 )% Amortization of deferred premium 2,627 5,123 (2,496 ) (48.7 ) Total interest expense on borrowings $ 6,660 $ 10,394 $ (3,734 ) (35.9 ) The interest expense related to the premium amortization on the early extinguishment of debt is expected to be $1.1 million, $851,000, $527,000 and $449,000 before taxes in the quarters ending September 30, 2007, December 31, 2007, March 31, 2008 and June 30, 2008, respectively. Non-Interest Income The Company’s non-interest income for the second quarter of 2007 was $2.7 million compared to $2.6 million for the first quarter of 2007 and $2.8 million for the second quarter of 2006.The increase from the first quarter of 2007 was primarily a result of an increase of $101,000 in service charges and other fees.The decrease from the second quarter of 2006 was primarily the result of decreases in service charges and other fees of $40,000 and realized gains on the sales of other real estate owned of $48,000. Non-Interest Expense Non-interest expense for the second quarter of 2007 was $8.1 million compared to $9.3 million for the first quarter of 2007 and $9.2 million for the second quarter of 2006.The decreases in non-interest expense were primarily related to compensation and employee benefits and professional fees. The Company’s compensation and employee benefits decreased $848,000 from the first quarter of 2007 and $789,000 from the second quarter of 2006.These decreases were primarily a result of the Company’s first quarter 2007 review and reduction of staffing levels and its first quarter 2007 Employee Stock Ownership Program (ESOP) loan modification.The Company’s pension expense increased $130,000 during the second quarter of 2007 from the first quarter of 2007; however, pension expense decreased $230,000 from the 2006 period. Professional fees decreased $180,000 to $390,000 from the first quarter of 2007 and $23,000 from the second quarter of 2006.The decrease from the first quarter of 2007 was a result of the absence of consulting fees related to the Company’s customer-centric relationship management program and legal fees associated with the modification of the Company’s ESOP loan and 401(k) benefit plan, the reduction in the workforce and new SEC proxy disclosure requirements. The Company’s efficiency ratio for the second quarter of 2007 was 71.2% compared to 83.2% for the first quarter of 2007 and 79.9% for the second quarter of 2006.The Company’s core efficiency ratios were 64.0%, 74.4% and 65.7%, respectively.These ratios for the second quarter of 2007 were primarily impacted by the reductions in the Company’s non-interest expense as discussed above. The CFS Bancorp, Inc. - Page 4 of 11 efficiency ratio and the core efficiency ratio calculations are presented in the last table of this press release. Management has historically used an efficiency ratio that is a non-GAAP financial measure of operating expense control and operating efficiency.The efficiency ratio is typically defined as the ratio of non-interest expense to the sum of non-interest income and net interest income.Many financial institutions, in calculating the efficiency ratio, adjust non-interest income (as calculated under GAAP) to exclude certain component elements, such as gains or losses on sales of securities and assets.Management follows this practice to calculate its core efficiency ratio and utilizes this non-GAAP measure in its analysis of the Company’s performance.The core efficiency ratio is different from the GAAP-based efficiency ratio.The GAAP-based measure is calculated using non-interest expense, net interest income and non-interest income as presented on the consolidated statements of income. The Company’s core efficiency ratio is calculated as non-interest expense, excluding any prepayment penalties incurred as a result of the early extinguishment of debt, divided by the sum of net interest income, excluding the deferred premium amortization related to the early extinguishment of debt, and non-interest income, adjusted for gains or losses on the sale of securities and other assets.Management believes that the core efficiency ratio enhances investors’ understanding of the Company’s business and performance.The measure is also believed to be useful in understanding the Company’s performance trends and to facilitate comparisons with the performance of others in the financial services industry.Management further believes the presentation of the core efficiency ratio provides useful supplemental information, a clearer understanding of the Company’s financial performance, and better reflects the Company’s core operating activities. The risks associated with utilizing operating measures (such as the efficiency ratio) are that various persons might disagree as to the appropriateness of items included or excluded in these measures and that other companies might calculate these measures differently.Management of the Company compensates for these limitations by providing detailed reconciliations between GAAP information and its core efficiency ratio within the last table of this press release; however, these disclosures should not be considered as an alternative to GAAP. Income Taxes The Company’s income tax expense for the second quarter of 2007 was $855,000 compared to $366,000 for the first quarter of 2007 and $526,000 for the second quarter of 2006.The increase in the income tax expense was primarily related to the increase in pre-tax income during the second quarter of 2007.Permanent tax differences, primarily related to the Company’s investment in bank-owned life insurance, and the application of available tax credits, continue to have a favorable impact on income tax expense. Asset Quality The Company’s provision for losses on loans was $126,000 for the second quarter of 2007 compared to $187,000 for the first quarter of 2007 and $173,000 for the comparable 2006 period.Although the Company’s provision for losses on loans remained relatively stable when compared with the previous periods, its realized net charge-offs through the allowance for losses on loans for the second quarter of 2007 totaled $902,000 as a result of partial charge-offs related to two of its impaired construction and land development loans.One of the loans had a previous impairment allocation of CFS Bancorp, Inc. - Page 5 of 11 $500,000 with the remainder of the charge-offs being offset by a decrease of $804,000 in the impairment allocation of an impaired commercial real estate lending relationship partially as a result of a payoff of one of the loans within the relationship. The Company’s non-performing assets totaled $29.8 million at June 30, 2007, $27.8 million at December 31, 2006 and $24.5 million at June 30, 2006 with the non-performing assets to total assets ratios being 2.48%, 2.22% and 1.91%, respectively.The increase in the non-performing assets was primarily due to the addition of one construction and land development participation loan. The Company’s allowance for losses on loans was $10.6 million at June 30, 2007, $11.2 million at December 31, 2006 and $11.7 million at June 30, 2006 with the ratio of the allowance for losses on loans to total loans being 1.31%, 1.39% and 1.39%, respectively.The Company maintains the allowance for losses on loans at a level that management believes is sufficient to absorb credit losses inherent in the loan portfolio.The allowance for losses on loans represents the Company’s estimate of inherent losses existing in the loan portfolio that are both probable and reasonable to estimate at each balance sheet date and is based on its review of available and relevant information.The Company believes that at June 30, 2007 the allowance for losses on loans was adequate. Balance Sheet At June 30, 2007, the Company’s total assets were $1.20 billion compared to $1.25 billion at December 31, 2006 and $1.28 billion at June 30, 2006. The Company’s loans receivables were relatively stable at $808.1 million at June 30, 2007 compared to $802.4 million at December 31, 2006 and $842.8 million at June 30, 2006.During the first six months of 2007, the Company had total loan fundings and purchases of $181.2 million which were offset by $173.9 million of loan repayments and sales.The amount of loan repayments and sales for the first six months of 2007 has decreased from the higher level of repayments experienced during the first six months of 2006 totaling $238.0 million.At June 30, 2007, the Company had $34.6 million of commercial and construction loans approved but not yet closed. Securities available-for-sale were $270.4 million at June 30, 2007 compared to $298.9 million at December 31, 2006 and $300.7 million at June 30, 2006.The decrease in securities from the 2006 level was primarily due to the repayment of $35.0 million of FHLB borrowings that matured during the second quarter of 2007. Total deposits were $887.8 million at June 30, 2007 compared to $907.1 million at December 31, 2006 and $838.5 million at June 30, 2006.The Company’s non-interest bearing core deposits increased $6.6 million from December 31, 2006 as a result of management’s focus on increasing business deposits.This increase was more than offset by a decrease in money market accounts totaling $12.9 million as a result of the cyclical nature of municipal money market accounts and a decrease in certificates of deposit totaling $9.5 million due to the managed run-off of single-service high-rate promotional certificates during the first quarter of 2007. The Company’s borrowed money decreased to $171.0 million at June 30, 2007 from $202.3 million at December 31, 2006 and $281.0 million at June 30, 2006.The Company’s borrowed money consisted of the following as of the dates indicated: CFS Bancorp, Inc. - Page 6 of 11 June 30, 2007 December 31, 2006 June 30, 2006 (Dollars in thousands) Short-term variable-rate borrowings and repurchase agreements $ 24,238 $ 23,117 $ 29,139 Gross FHLB borrowings 150,254 185,325 262,495 Unamortized deferred premium (3,540 ) (6,167 ) (10,668 ) Total borrowings $ 170,952 $ 202,275 $ 280,966 Stockholders’ equity at June 30, 2007 was $128.3 million compared to $131.8 million at December 31, 2006.The decrease during the first six months of 2007 was primarily due to: · repurchases of shares of the Company’s common stock during 2007 totaling $6.5 million; · cash dividends declared during 2007 totaling $2.6 million; and · increase in accumulated other comprehensive losses of $610,000. The following increases in stockholders’ equity during 2007 partially offset the aforementioned decreases: · net income of $3.6 million; and · proceeds from stock option exercises totaling $1.7 million. During the second quarter of 2007, the Company repurchased 173,788 shares of its common stock at an average price of $14.93 per share pursuant to the plan approved in February 2007.At June 30, 2007, the Company had 350,967 shares remaining to be repurchased under this plan.Since its initial public offering, the Company has repurchased an aggregate of 13,621,805 shares of its common stock at an average price of $12.16 per share. The regulatory capital ratios of the Bank continued to exceed all regulatory requirements.At June 30, 2007, the Bank remained “well-capitalized” under the Office of Thrift Supervision’s regulatory capital guidelines. CFS Bancorp, Inc. is the parent of Citizens Financial Bank, a $1.2 billion asset federal savings bank.Citizens Financial Bank is an independent bank that provides community banking services and currently operates 22 offices throughout adjoining markets in Chicago’s Southland and Northwest Indiana.The Company maintains a website at www.cfsbancorp.com. ### This press release contains certain forward-looking statements and information relating to the Company that is based on the beliefs of management as well as assumptions made by and information currently available to management.These forward-looking statements include but are not limited to statements regarding cost control, earnings and efficiency ratio levels, loan and deposit growth, growth in commercial lenders, interest on loans, business and banking strategies, planned office locations, asset yields and cost of funds, net interest income, net interest margin, expected effect of amortization of deferred premium on the FHLB debt, and the impact of tax credits and permanent tax differences.In addition, the words “anticipate,” “believe,” “estimate,” “expect,” “indicate,” “intend,” “should,” and similar expressions, or the negative thereof, as they relate to the Company or the Company’s management, are intended to identify forward-looking statements.Such statements reflect the current CFS Bancorp, Inc. - Page 7 of 11 views of the Company with respect to future events and are subject to certain risks, uncertainties and assumptions.One or more of these risks may vary materially from those described herein as anticipated, believed, estimated, expected or intended.The Company does not intend to update these forward-looking statements. ### SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA FOLLOW CFS Bancorp, Inc. - Page 8 of 11 CFS BANCORP, INC. Highlights (Unaudited) (Dollars in thousands, except per share data) EARNINGS HIGHLIGHTS AND PERFORMANCE Three Months Ended Six Months Ended RATIOS (1) June 30, 2007 March 31, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Net income $ 2,281 $ 1,313 $ 1,621 $ 3,594 $ 2,930 Basic earnings per share 0.22 0.12 0.15 0.34 0.26 Diluted earnings per share 0.21 0.12 0.14 0.33 0.25 Cash dividends declared per share 0.12 0.12 0.12 0.24 0.24 Return on average assets 0.74 % 0.42 % 0.51 % 0.58 % 0.47 % Return on average equity 7.05 4.06 4.80 5.55 4.29 Average yield on interest-earning assets 6.44 6.41 6.37 6.43 6.26 Average cost on interest-bearing liabilities 3.88 3.91 3.90 3.89 3.86 Interest rate spread 2.56 2.50 2.47 2.54 2.40 Net interest margin 3.01 2.93 2.93 2.97 2.88 Average equity to average assets (2) 10.56 10.43 10.70 10.50 10.93 Average interest-earning assets to average interest-bearing liabilities (2) 113.01 112.30 113.56 112.66 113.93 Non-interest expense to average assets 2.63 2.99 2.93 2.81 2.88 Efficiency ratio (3) 71.21 83.24 79.93 77.17 80.81 Market price per share of common stock for the period ended: Closing $ 14.55 $ 14.94 $ 14.84 $ 14.55 $ 14.84 High 15.12 15.00 14.90 15.12 14.98 Low 14.53 14.48 14.10 14.48 14.10 STATEMENT OF CONDITION HIGHLIGHTS June 30, March 31, December 31, June 30, (at period end) 2007 2007 2006 2006 Total assets $ 1,202,892 $ 1,237,410 $ 1,254,390 $ 1,281,959 Loans receivable, net of unearned fees 808,132 804,242 802,383 842,830 Total deposits 887,814 894,421 907,095 838,516 Total stockholders' equity 128,290 130,413 131,806 131,942 Book value per common share 11.83 11.88 11.84 11.60 Non-performing loans 29,172 27,537 27,517 18,833 Non-performing assets 29,804 28,216 27,838 24,450 Allowance for losses on loans 10,624 11,400 11,184 11,690 Non-performing loans to total loans 3.61 % 3.42 % 3.43 % 2.23 % Non-performing assets to total assets 2.48 2.28 2.22 1.91 Allowance for losses on loans to non-performing loans 36.42 41.40 40.64 62.07 Allowance for losses on loans to total loans 1.31 1.42 1.39 1.39 Employees (FTE) 322 334 360 348 Branches and offices 22 22 21 21 Three Months Ended Six Months Ended AVERAGE BALANCE DATA June 30, 2007 March 31, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Total assets $ 1,230,115 $ 1,256,320 $ 1,266,328 $ 1,243,160 $ 1,259,845 Loans receivable, net of unearned fees 808,331 793,852 861,407 801,132 877,860 Total interest-earning assets 1,151,726 1,179,376 1,193,321 1,165,475 1,188,585 Total liabilities 1,100,252 1,125,247 1,130,886 1,112,681 1,122,085 Total deposits 894,184 905,021 848,088 899,572 841,431 Interest-bearing deposits 829,467 845,538 784,731 837,458 779,224 Non-interest bearing deposits 64,717 59,483 63,357 62,114 62,207 Total interest-bearing liabilities 1,019,112 1,050,155 1,050,851 1,034,549 1,043,239 Stockholders' equity 129,863 131,073 135,442 130,479 137,760 (1)Ratios are annualized where appropriate. (2)Ratios calculated on average balances for the periods presented. (3)See calculations in the last table of this press release. CFS Bancorp, Inc. - Page 9 of 11 CFS BANCORP, INC. Consolidated Statements of Income (Unaudited) (Dollars in thousands, except per share data) For the Three Months Ended For the Six Months Ended June 30, 2007 March 31, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Interest income: Loans $ 14,404 $ 14,052 $ 15,326 $ 28,456 $ 30,229 Securities 3,475 3,523 3,150 6,998 5,641 Other 605 1,076 486 1,681 1,049 Total interest income 18,484 18,651 18,962 37,135 36,919 Interest expense: Deposits 6,619 6,694 5,009 13,313 9,557 Borrowed money 3,227 3,433 5,221 6,660 10,394 Total interest expense 9,846 10,127 10,230 19,973 19,951 Net interest income 8,638 8,524 8,732 17,162 16,968 Provision for losses on loans 126 187 173 313 558 Net interest income after provision for losses on loans 8,512 8,337 8,559 16,849 16,410 Non-interest income: Service charges and other fees 1,670 1,569 1,710 3,239 3,312 Card-based fees 380 341 335 722 653 Commission income 36 31 55 67 117 Net realized gains (losses) on sales of securities (1 ) 11 - 10 (127 ) Net gains (losses) on sales of assets (1 ) 11 47 10 48 Income from bank-owned life insurance 403 405 396 808 788 Other income 206 241 286 446 475 Total non-interest income 2,693 2,609 2,829 5,302 5,266 Non-interest expense: Compensation and employee benefits 4,407 5,255 5,196 9,662 10,219 Net occupancy expense 694 753 652 1,447 1,314 Professional fees 390 570 413 960 764 Data processing 566 563 678 1,129 1,351 Furniture and equipment expense 566 534 541 1,100 968 Marketing 190 211 391 401 589 Other general and administrative expenses 1,256 1,381 1,370 2,637 2,763 Total non-interest expense 8,069 9,267 9,241 17,336 17,968 Income before income taxes 3,136 1,679 2,147 4,815 3,708 Income tax expense 855 366 526 1,221 778 Net income $ 2,281 $ 1,313 $ 1,621 $ 3,594 $ 2,930 Per share data: Basic earnings per share $ 0.22 $ 0.12 $ 0.15 $ 0.34 $ 0.26 Diluted earnings per share $ 0.21 $ 0.12 $ 0.14 $ 0.33 $ 0.25 Cash dividends declared per share $ 0.12 $ 0.12 $ 0.12 $ 0.24 $ 0.24 Weighted-average shares outstanding 10,591,194 10,726,506 11,128,443 10,658,477 11,254,182 Weighted-average diluted shares outstanding 10,903,740 11,036,978 11,482,560 10,969,991 11,615,231 CFS Bancorp, Inc. - Page 10 of 11 CFS BANCORP, INC. Consolidated Statements of Condition (Unaudited) (Dollars in thousands) June 30, 2007 March 31, 2007 December 31, 2006 June 30, 2006 ASSETS Cash and amounts due from depository institutions $ 19,614 $ 14,963 $ 33,194 $ 30,200 Interest-bearing deposits 8,617 20,111 20,607 1,760 Federal funds sold 8,796 9,141 13,366 14,285 Cash and cash equivalents 37,027 44,215 67,167 46,245 Securities, available-for-sale 270,404 301,248 298,925 300,651 Investment in Federal Home Loan Bank stock, at cost 23,944 23,944 23,944 28,252 Loans receivable, net of unearned fees 808,132 804,242 802,383 842,830 Allowance for losses on loans (10,624 ) (11,400 ) (11,184 ) (11,690 ) Net loans 797,508 792,842 791,199 831,140 Accrued interest receivable 7,106 7,350 7,523 6,678 Other real estate owned 632 679 321 5,617 Office properties and equipment 19,008 18,776 17,797 15,552 Investment in bank-owned life insurance 35,652 36,281 35,876 35,676 Prepaid expenses and other assets 11,611 12,075 11,638 12,148 Total assets $ 1,202,892 $ 1,237,410 $ 1,254,390 $ 1,281,959 LIABILITIES AND STOCKHOLDERS' EQUITY Deposits $ 887,814 $ 894,421 $ 907,095 $ 838,516 Borrowed money 170,952 198,019 202,275 280,966 Advance payments by borrowers for taxes and insurance 6,619 5,149 4,194 6,187 Other liabilities 9,217 9,408 9,020 24,348 Total liabilities 1,074,602 1,106,997 1,122,584 1,150,017 Stockholders' Equity: Preferred stock, $0.01 par value; 15,000,000 shares authorized – Common stock, $0.01 par value; 85,000,000 shares authorized; 23,423,306 shares issued; 10,845,740, 10,979,948, 11,134,331 and 11,376,681 shares outstanding 234 234 234 234 Additional paid-in capital 191,054 190,931 190,825 190,522 Retained earnings 95,616 94,608 94,344 94,523 Treasury stock, at cost; 12,450,364, 12,318,733, 12,164,754 and 11,920,530 shares (152,752 ) (150,672 ) (148,108 ) (144,159 ) Treasury stock, Rabbi Trust, at cost; 127,202, 124,625, 124,221 and 126,095 shares (1,672 ) (1,634 ) (1,627 ) (1,655 ) Unallocated common stock held by Employee Stock Ownership Plan (3,282 ) (3,360 ) (3,564 ) (4,163 ) Accumulated other comprehensive income/(loss), net of tax (908 ) 306 (298 ) (3,360 ) Total stockholders' equity 128,290 130,413 131,806 131,942 Total liabilities and stockholders' equity $ 1,202,892 $ 1,237,410 $ 1,254,390 $ 1,281,959 CFS Bancorp, Inc. - Page 11 of 11 CFS BANCORP, INC. Efficieny Ratio Calculations (Unaudited) (Dollars in thousands) Three Months Ended June 30, 2007 March 31, 2007 June 30, 2006 Efficiency Ratio: Non-interest expense $ 8,069 $ 9,267 $ 9,241 Net interest income before the provision for losses on loans plus non-interest income $ 11,331 $ 11,133 $ 11,561 Efficiency ratio 71.21 % 83.24 % 79.93 % Core Efficiency Ratio: Non-interest expense $ 8,069 $ 9,267 $ 9,241 Net interest income before the provision for losses on loans plus non-interest income $ 11,331 $ 11,133 $ 11,561 Adjustments: Net realized (gains)/losses on sales of securities available-for-sale 1 (11 ) - Net realized (gains)/losses on sales of assets 1 (11 ) (47 ) Amortization of deferred premium 1,276 1,352 2,555 Net interest income before the provision for losses on loans plus non-interest income - as adjusted $ 12,609 $ 12,463 $ 14,069 Core efficiency ratio 63.99 % 74.36 % 65.68 % Six Months Ended June 30, 2007 June 30, 2006 Efficiency Ratio: Non-interest expense $ 17,336 $ 17,968 Net interest income before the provision for losses on loans plus non-interest income $ 22,464 $ 22,234 Efficiency ratio 77.17 % 80.81 % Core Efficiency Ratio: Non-interest expense $ 17,336 $ 17,968 Net interest income before the provision for losses on loans plus non-interest income $ 22,464 $ 22,234 Adjustments: Net realized (gains)/losses on sales of securities available-for-sale (10 ) 127 Net realized gains on sales of assets (10 ) (48 ) Amortization of deferred premium 2,627 5,123 Net interest income before the provision for losses on loans plus non-interest income - as adjusted $ 25,071 $ 27,436 Core efficiency ratio 69.15 % 65.49 %
